Citation Nr: 0941515	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for athlete's foot. 

2.  Entitlement to service connection for crushed toes.

3.  Entitlement to service connection for residuals of a 
concussion.

4.  Entitlement to service connection for residuals of a left 
eye injury.

5.  Entitlement to service connection for gout, left foot.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1956 to January 
1960 and from May 1963 to January 1967.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In multiple written statements dated February 2007 and 
thereafter, the Veteran raised claims of entitlement to VA 
benefits for disability of the hands, knees, lower 
extremities and back.  The Board refers this matter to the RO 
for appropriate action.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in August 2005, the Veteran requested a 
Board hearing at a local VA office.  The RO acknowledged this 
request and informed him of the date of the scheduled hearing 
by letters dated August 2005 and July 2008.  Prior to the 
date of the hearing, however, in a written statement dated 
July 2008, the Veteran indicated that he could not appear at 
the hearing due the cost of traveling to the RO from Japan, 
where he resides.  He asked whether VA could arrange for him 
to appear at such a hearing at Yokota Air Force Base in 
Japan.  To date, the RO has not responded to the Veteran's 
inquiry.   VA does not conduct hearings in Japan, but on 
remand the Veteran will have the opportunity to request a VA 
hearing at an available location.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  



REMAND

In hundreds of pages of written statements submitted in 
support of this appeal, the Veteran asserts that he currently 
suffers from residuals of an in-service concussion and left 
eye injury, both of which are documented in his service 
treatment records.  Also documented is the fact that the 
concussion and injury resulted from a fist fight that 
occurred outside his barracks in August 1957, which the 
Veteran's service department later determined was due to the 
Veteran's misconduct.  The RO denied the Veteran's claims for 
service connection for residuals of a concussion and left eye 
injury on this basis, but the evidence in the claims file is 
insufficient to affirm such a finding.  

The Veteran's service treatment records include: (1) a 
clinical note indicating that, after the fight, he was in an 
extremely confused mental state and complaining of a lack of 
vision, symptoms that necessitated his transfer to a hospital 
via ambulance; (2) a hospital report noting that the Veteran 
sustained the injuries in front of his barracks, when, for 
reasons unknown, he was hit by two other airmen; and (3) an 
AF Form 348 (Line of Duty Determination) reflecting that, 
after the fight, personnel could not determine whether the 
Veteran was under the influence of alcohol due to nervous 
system symptoms, incoherence and incoordination secondary to 
a brain concussion.  The latter document lists the police and 
an eyewitness as the source of information and includes a 
finding that the fight did not occur in the line of duty, but 
rather, as a result of the Veteran's misconduct.  

The eyewitness accounts and police report, which might 
explain the circumstances surrounding the fight, are not of 
record.  Also absent from the claims file is the Veteran's 
service personnel record, which may includes information 
regarding the incident.  Securing such evidence is necessary 
especially in light of the fact that, in written statements 
dated May 2003 and May 2004, the Veteran contends that he was 
provoked into fighting.  Allegedly, his then roommate threw 
the first punch, which two other individuals witnessed.  The 
Veteran asserts that these individuals made statements to 
this effect and that there is a report of a Ground Safety 
Officer, to which these statements are attached.  The Veteran 
admits that, two weeks after the incident, he might have told 
the Ground Safety Officer that he struck the first blow, but 
he was still confused at that time.  He believes that VA 
should focus on the individuals' statements, which indicate 
that the Veteran's roommate, rather than the Veteran, 
initiated the fight.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
or opinion, whichever is feasible, is necessary in support of 
the claims on appeal.  Service treatment records confirm 
that, during service, the Veteran reported or received 
treatment for, or medical professionals noted, foot and toe 
abnormalities and/or problems, including, in part, athlete's 
foot, and a brain concussion and left eye disturbances.  

Post-service documents, including medical reports, 
photographs and the Veteran's consistently reported medical 
history, show that, since discharge, the Veteran has 
continued to experience and receive treatment for foot and 
toe abnormalities and left eye and other neurological 
complaints.  Additional medical information is therefore 
needed regarding whether the claimed toe and foot 
disabilities are related to his service, including the 
documented abnormalities/problems and whether he currently 
has residuals, including left eye disturbances, of the in-
service concussion.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Request, obtain and associate with 
the claims file the Veteran's service 
personnel file and any other file that 
might include a police report of the 
August 1957 fight and any eyewitness 
statement. 

2.  Afford the Veteran examinations in 
support of his claims.  Transfer the 
claims file or copies of pertinent 
records from the claims file to the 
examiner for review and medical opinions.  
The examiner should confirm in writing 
that such a review was conducted.

The examiner should:

a) based on a physical 
evaluation (if possible), 
medical records and 
photographs, note whether the 
Veteran has athlete's foot, 
crushed toes, and/or gout in 
his left foot;   

b) if so opine whether each 
condition is at least as likely 
as not (50 percent probability 
or more) related to the 
Veteran's active service, 
including documented in-service 
foot and toe abnormalities; 

c) in so opining, address the 
Veteran's contention that he 
developed these conditions, in 
part, due to the in-service 
requirements of wearing boots 
and blousing his pants in cold 
weather (service treatment 
records confirm his complaints 
in this regard);

d) also opine whether the 
Veteran has residuals of his 
in-service concussion, 
including any left eye 
disorder; 

e) if any pertinent disorder 
preexisted service, opine 
whether it worsened in severity 
therein; 

f) provide detailed rationale, 
with specific references to the 
record, for the opinions 
offered; and

e) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

5.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

